Citation Nr: 0023896	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-06 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
New Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran was involved in combat against the enemy.

2.  PTSD originated during service.


CONCLUSION OF LAW

PTSD was incurred by active service.  38 U.S.C.A. §§ 101(16), 
1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Facts

The veteran's service personnel records reflect that the 
veteran was trained in the infantry and served as a military 
policeman with the 45th MP Company in Korea from September 
1952 to July 1953.  Moreover, his DD214 indicates that his 
medals included the Korean Service Medal with 2 Bronze 
Service Stars, and the United Nations Service Medal.  The 
veteran's service medical records make no reference to a 
psychiatric disability.  At his August 1953 separation 
examination, the psychiatric evaluation was normal.

A September 1986 private discharge summary indicated that he 
was a very anxious individual.  Chronic anxiety was diagnosed 
at discharge.  A November 1993 private medical record 
revealed that the veteran had been hospitalized for organic 
mood disorder, depressive type and was now sleeping better. 

At a November 1995 VA examination, the veteran reported that 
he was in service during the Korean War and that he had been 
diagnosed with organic mood disorder.  He complained of 
forgetfulness and difficulty expressing himself.  The 
diagnosis was organic mood disorder with recurrent moderate 
depression.

At a July 1997 VA examination, it was noted that the veteran 
served in the Army from 1950 to 1953 and was in the infantry 
and military police.  The veteran reported that he was being 
followed for anxiety and depression and that he had abused 
alcohol for several years.  The veteran complained of sleep 
problems and recurrent dreams.  The veteran reported that his 
duties in Korea included night patrols in which he looked for 
Chinese coming through the fence and captured them.  He 
reported that sometimes the barbed wire fences were located 
on mines and the veteran thought he had stepped on one.  He 
stated that he escorted tanks, saw dead bodies in bags and 
saw people shot on five occasions, and that his unit had to 
block the road when there was shelling.  The examiner noted 
that the veteran was taking psychotropic medication.  A 
history of panic attacks with sleep paralysis was noted.  The 
examiner noted that there had been no problem with impulse 
control or inappropriate behavior since he had been on 
medication.  Sleep impairment was noted.  On diagnostic 
testing, the Minnesota Monophasic Personality Inventory II 
(MMPI II) results were valid and suggestive of PTSD, the 
Million Clinical Multiaxial Scale 2 (MCMS 2) were valid and 
revealed that the veteran had high anxiety and dysthymic 
mood, and the Mississippi Combat Scale (MCS) was supportive 
of a diagnosis of PTSD.  

The examiner found that the veteran had experienced an event 
that was outside the range of usual human experience and that 
would be markedly distressing to almost anyone, i.e., 
experiencing serious threat to own life and observing others 
seriously injured or killed; that the traumatic event was 
persistently re-experienced by way of recurrent dreams and 
panic attacks; persistent avoidance of stimuli associated 
with trauma, i.e., avoids combat films, doesn't like crowds 
or noise, markedly diminished interest in significant 
activities, and sense of foreshortened future; and persistent 
symptoms of increased arousal, e.g., difficulty falling and 
staying asleep, episodes of irritability and anger, 
hypervigilance, and difficulty concentrating.  The examiner 
determined that the veteran met all the criteria under the 
DSM-IV for diagnosis of PTSD, chronic, moderately severe, 
delayed onset.  Major recurrent depression with anxiety 
features was also diagnosed.

In a July 1997 letter, D. Murphy, M.D., the veteran's 
psychiatrist reported that she had treated the veteran since 
July 1993 and that the veteran's symptoms include chronic 
sleep disturbance, depressive features, increased 
arousability and vigilance, and recurrent ruminations of 
death, dying, and mortality.  Dr. Murphy stated that the 
veteran's presentation was consistent with organic mood 
disorder due to physical symptomatology and chronic PTSD 
following his service in Korea.

In January 1999, the U.S. Armed Services Center for Research 
of Unit Records (USACRUR) provided an extract from the 45th 
Military Police Company, 45th Infantry Division, May through 
July 1953 history.  It indicated that the duties included 
escort of convoys, nightly foot patrols, motorized patrols as 
well as traffic checkpoints along the road to and from the 
front line.  It was noted that the duty of the night foot 
patrols was to apprehend infiltrators as well as find and 
search bunkers for possible occupation.  Patrols were armed 
with automatic weapons.

At an August 1999 VA examination, the examiner noted that he 
had reviewed the medical records in the claims file.  The 
examiner noted that the veteran was easily irritated with 
people and did not want to take any psychological tests.  He 
reported that he had worked for the railroad for 30 years and 
retired due to back problems.  On evaluation, the veteran 
became easily irritated when speaking of the Korean War but 
did not spontaneously mention flashbacks or reexperiencing of 
trauma.  The examiner noted that the veteran was exposed to 
fearful situations and traumatic stimuli.  The MMPI was 
administered but its results were borderline validity.  The 
examiner noted that the veteran had emotional concomitance 
associated in the past with people exposed to trauma, but 
that the linkage to minor combat exposure is rather weak.  
The diagnosis was depressive disorder, not otherwise 
specified, with some anxiety.  

In a September 1999 addendum, the examiner again reviewed the 
file and stated that after reviewing Dr. Murphy's July 1997, 
it appeared that the only basis for the PTSD diagnosis was 
the veteran's service in Korea.  The VA physician stated that 
he did not diagnose PTSD because while the veteran was 
involved in shelling and with the possibility of death being 
in the war zone, he was never actually on the front lines.  
Thus, although he was exposed to some traumatic situations, 
the veteran's exposure to combat was rather mild.

II.  Analysis

The veteran has contended that he has PTSD as the result of 
his service in Korea.  
Initially, the Board addresses the question of whether the 
claimant has presented evidence of a well grounded claim.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The evidence, in brief, shows that the veteran 
served in Korea during the period of hostilities there, that 
he has reported he was exposed to stressors during such 
service, and that PTSD has been diagnosed.  In view of these 
findings, the Board concludes that the veteran's claim is 
well grounded.  Once it has been determined that a claim is 
well grounded, VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to that claim.  38 
U.S.C.A. § 5107.

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97 (1997).  In the instant 
case, the veteran filed his claim for service connection for 
PTSD in May 1997, after the change in the regulations.  Thus, 
it is the Board's determination that the veteran's claim of 
entitlement to service connection for PTSD is evaluated under 
the new regulations.   

The requirements for service connection for PTSD under 38 
C.F.R. § 3.304(f) include the following: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in- service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1999).   The Board 
notes that under 38 C.F.R. § 4.125(a), a diagnosis of a 
mental disorder, including PTSD, must conform to the criteria 
of Diagnostic and Statistical Manual for Mental Disorders.  
38 C.F.R. § 4.125 (1999).  The Board would note that the VA 
has adopted the fourth edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  The standard as to 
whether a stressor is sufficient to trigger PTSD is a 
subjective standard, requiring exposure to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  See Cohen, 10 Vet. App. at 153 (Nebeker, C.J., 
concurring).
 
The requirements vary depending upon whether or not the 
veteran engaged in combat with the enemy.  38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. 
App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1999).  Evidence 
to support a PTSD claim must be evaluated in light of the 
places, types and circumstances of service as evidenced by 
service records, the official history of each organization in 
which the veteran served, the military records, and all 
pertinent medical and lay evidence.  If there is no combat 
experience, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  The veteran's lay testimony alone is 
insufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West, 7 Vet. App. at 
76.  In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the 
United States Court of Appeals for Veterans Claims (Court), 
held that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  West and Doran cited a 
provision of the VA MANUAL 21-1 which has now been revised as 
to "Evidence of Stressors in Service" to read, in part,... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the October 1995 revision of the VA MANUAL 21-1, the 
Court has held that the requirements in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence" means that the 
"appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor."  See 
Moreau, 9 Vet. App. at 395; Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The Board recognizes that neither the veteran's medals nor 
his MOS establish that he engaged in combat with the enemy.  
With respect to the stressors alleged, he claims that while 
he was serving as a military policeman in the 45th MP Company 
in Korea, he escorted vehicles including tanks to forward 
lines, served on nightly foot patrols, participated in 
straggler patrols, processed enemy soldiers, and patrolled a 
road that came under periodic shelling.  Unit command reports 
provided by USACRUR and service personnel records show that 
the stressors alleged by him are entirely consistent with his 
duties and with the unit's experiences.  Accordingly, the 
Board finds sufficient corroboration of the stressors alleged 
by him.   

The evidence of record demonstrates that the veteran has been 
diagnosed with PTSD by private and VA physicians on the basis 
of the aforementioned in-service stressors.  In a July 1997 
VA examination, the examiner stated specifically that the 
veteran's PTSD met all the criteria of the DSM-IV and that 
his PTSD was related to his Korea service.  This medical 
evidence not only shows that the veteran has been diagnosed 
with PTSD in accordance with DSM-IV, but that there is a link 
between the diagnosis and the stressors alleged.  

The Board is aware that at the August 1999 VA examination, 
the examiner failed to make a diagnosis of PTSD.  Having 
looked carefully at the examination report and addendum, the 
Board concludes that the diagnosis of PTSD was not made, in 
part, because the examiner, while conceding that the veteran 
had been exposed to traumatic situations, felt that his mild 
combat exposure could not support the diagnosis.  In this 
regard, the DSM-III requirement that the stressor be one that 
would evoke significant symptoms of distress in almost 
everyone has been deleted, and DSM-IV instead requires that 
the person's response to the stressor involve intense fear, 
helpless or horror.  Because the examiner in 1999 appears to 
have utilized the outdated DSM III criteria in excluding the 
PTSD diagnosis, the Board finds the 1997 examination to be 
more probative.  Because all of the elements required for 
service connection for PTSD are present, the Board finds that 
service connection is warranted for PTSD. 



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is granted.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

